Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 3/9/2022 have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,372,269 (Sutton et al. hereinafter).
In re claim 11, with reference to Figs. 10, 11, and 12, Sutton et al. discloses: A liner for an ice chest comprising: a plurality of adaptable walls (connected wall portions 68 are divided by score/crease lines 66) removably coupled to and re-attachable to each other (i.e. at 26/28), each adaptable wall including at least one perforation (60, 72) along a surface thereof; at least one adaptable bottom panel (106); and a plurality of fasteners (46/108) disposed adjacent an edge of each adaptable wall and an edge of the at least one adaptable bottom panel, the plurality of fasteners configured to enable the plurality of adaptable walls to be removably coupled to and re-attachable to each other and to enable the plurality of adaptable walls to be removably coupled to and re-attachable to the at least one adaptable bottom panel (see Fig. 15).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. as a liner for an ice chest) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

	


    PNG
    media_image1.png
    666
    742
    media_image1.png
    Greyscale

In re claim 12, with reference to the Figs. above, Sutton et al. discloses the claimed invention including wherein each adaptable wall is configured to be rolled up or folded (i.e. at score lines 66, also, the handles 70 and tabs 40 are portions of the walls which are adapted to be folded).
In re claim 14, with reference to the Figs. above, Sutton et al. discloses the claimed invention including a handle (70) configured to be coupled to at least one of the adaptable walls of the plurality of adaptable walls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Us PG Pub no. 2013/0334238 (Goforth hereinafter) in view of US Patent No. 10,722,827 (Hetzner hereinafter) and US PG Pub No. 2019/0174838 (D’Amato-Friedman hereinafter).
In re claim 1, with reference to Figs. 1-6B, Goforth discloses: A basket for lining an ice chest (“cooler”, abstract) comprising: four flexible walls (15); a bottom (17): and at least two handles (12): wherein the base includes perforations (13) configured to allow water or ice to pass through the perforations.
Goforth fails to disclose wherein the walls are configured to roll up, at least one wall includes perforations, and wherein the walls are made of silicone.
However, with reference to Figs. 1A and 1H, Hetzner discloses a basket wherein a wall portion (121, 122, and 123) is configured to “roll” (i.e. fold) up, the wall includes perforations (116), and is made of silicone (column 11, lines 57-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the walls of Goforth to be formed of silicone in order to roll up for the purposes of reducing storage space when the liner is not in use, and to have formed the walls with perforations as taught by Hetzner for the purposes of increasing the flow through the liner to aid in expediently straining out contents from ice and/or water in the cooler.
Goforth in view of Hetzner fails to disclose wherein the bottom is configured to collapse.
However, with reference to Figs. 3A and 3B, D’Amato-Friedman discloses a bowl wherein the entire bowl (sidewalls and bottom) are configured to roll-up (paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the container of Goforth in view of Hetzner to have been of the material and configuration of D’Amato-Friedman for the purposes of allowing for rolling-up of the container for easy storage and transport, with the field of collapsing and rolling containers being analogous to one another in the interest of efficient storage and transport.
In re claim 2, with reference to the figs. noted above, Goforth in view of Hetzner and D’Amato-Friedman discloses the claimed invention including wherein the at least two handles are coupled to the flexible walls such that they protrude outward when in use (see Fig. 5A) and fold inside the basket when not in use (see fig. 5B).
In re claim 4, with reference to the figs. noted above, Goforth in view of Hetzner and D’Amato-Friedman discloses the claimed invention including wherein each of the four flexible walls includes the perforations (Hetzner teaches perforations surrounding the wall portion 121, 122, and 123).
In re claim 5, with reference to the figs. noted above, Goforth in view of Hetzner and D’Amato-Friedman discloses the claimed invention including wherein the bottom is made of silicone (as in re claim 1 above, bottom 172 of Hetzner is unitary with the silicone side wall, see Fig. 1F).
In re claim 6, with reference to the figs. noted above, Goforth in view of Hetzner and D’Amato-Friedman discloses the claimed invention including wherein the bottom includes bottom perforations (13) configured to allow water or ice to pass through without collapsing, tearing, ripping, or compromising the basket.
In re claims 7 and 8, with reference to the figs. noted above, Goforth in view of Hetzner and D’Amato-Friedman discloses the claimed invention except wherein the perforations are circular or with diameters from less than one inch to about two and a half inches, or wherein the perforations are polygonal with widths from less than one inch to about two and a half inches.
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to have chosen a size and shape (i.e. circular, polygonal) of perforation for retaining typical cooler contents while straining liquids and/or ice, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  In Applicant’s specification at paragraphs 0010 and 0011, no criticality has been disclosed for the claimed limitations.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goforth in view of Hetzner and D’Amato-Friedman as applied to claim 1 above, and further in view of US Patent No. 5,372,269 (Sutton et al. hereinafter).
In re claim 3, with reference to the figs. noted above, Goforth in view of Hetzner and D’Amato-Friedman discloses the claimed invention except wherein the at least two handles are each defined by a slot adjacent an upper edge of at least two respective flexible walls, each of the at least two handles defined by a single surface of each respective flexible wall, wherein a portion of each respective flexible wall above the slots is configured to be grasped by a hand.
However, with reference to Figs. 10, 11, and 12, Sutton et al. discloses a container with perforated walls wherein handles (70) are formed by slots adjacent upper edges of two respective walls (separated by border at 66), each of the handles defined by a single surface of each respective flexible wall, wherein a portion of each respective flexible wall above the slots is configured to be grasped by a hand (see Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have simplified the handle of Goforth in view of Hetzner and D’Amato-Friedman to have the configuration of Sutton et al. for the purposes of decreasing the cost of the apparatus and simplifying the both the manufacture and assembly of the basket by reducing the number of moving parts while allowing for effective manipulation of the basket.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goforth in view of Hetzner and D’Amato-Friedman as applied to claim 1 above, and further in view of US Patent No. 5,590,804 (Crum et al. hereinafter).
In re claim 9, with reference to the figs. noted above, Goforth in view of Hetzner and D’Amato-Friedman discloses the claimed invention except wherein at least two suction cups disposed externally on at least two of the flexible walls and configured to couple the at least two flexible walls to walls of an ice chest.
However, with reference to Fig. 2, Crum et al. discloses a strainer assembly (12, 14) which is configured to couple to a wall/walls of another larger container (sink at 16) via suction cups (22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the suction cups of Crum et al. with the walls of Goforth in view of Hetzner and D’Amato-Friedman for the purposes of serving to secure the liner against inadvertent removal from the larger container (i.e. ice chest) and to further secure the liner during normal handling and jostling to prevent damage to contents.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goforth in view of Sutton et al. as applied to claim 11 above, and further in view of US Patent No. 5,590,804 (Crum et al. hereinafter).
In re claim 15, with reference to the figs. noted above, Sutton et al. discloses the claimed invention except wherein at least two suction cups disposed externally on at least two of the flexible walls and configured to couple the at least two flexible walls to walls of an ice chest.
However, with reference to Fig. 2, Crum et al. discloses a strainer assembly (12, 14) which is configured to couple to a wall/walls of another larger container (sink at 16) via suction cups (22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the suction cups of Crum et al. with the walls of Goforth in view of Hetzner and D’Amato-Friedman for the purposes of serving to secure the liner against inadvertent removal from the larger container (i.e. ice chest) and to further secure the liner during normal handling and jostling to prevent damage to contents.


Allowable Subject Matter
Claims 16-20 are allowed.
Claims 10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733